

 S2917 ENR: Adding Ebola to the FDA Priority Review Voucher Program Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2917IN THE SENATE OF THE UNITED STATESAN ACTTo expand the program of priority review to encourage treatments for tropical diseases.  1.Short titleThis Act may be cited as the Adding Ebola to the FDA Priority Review Voucher Program Act.2.Priority review to encourage treatments for tropical diseasesSection 524 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n) is amended—(1)in subsection (a)(3)—(A)by redesignating subparagraph (Q) as subparagraph (R);(B)by inserting after subparagraph (P) the following:(Q)Filoviruses.; and(C)in subparagraph (R), as so redesignated, by striking regulation by and inserting order of; and(2)in subsection (b)—(A)in paragraph (2), by adding There is no limit on the number of times a priority review voucher may be transferred before such
			 voucher is used. after the period at the end; and(B)in paragraph (4), by striking 365 days and inserting 90 days.Speaker of the House of RepresentativesVice President of the United States and President of the Senate